                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


TINA ROBINSON                   )
                     Plaintiff, )
                                )
v.                              )                  JUDGMENT
                                )
                                )                  No. 5:19-CV-329-FL
ANDREW SAUL                     )
COMMISSIONER OF SOCIAL SECURITY )
               Defendant.       )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of Defendant’s Consent Motion for Remand to the Commissioner.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
on May 11, 2020, that Defendant’s Consent Motion for Remand to the Commissioner is granted, and
the Court reverses the Commissioner’s decision under sentence four of 42 U.S.C. §405(g) and
remands the case to Defendant for further proceedings.

This Judgment Filed and Entered on May 11, 2020, and Copies To:
Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing)
Mark J. Goldenberg (via CM/ECF Notice of Electronic Filing)


May 11, 2020                        PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




          Case 5:19-cv-00329-FL Document 28 Filed 05/11/20 Page 1 of 1
